 



Exhibit 10.01
(INTUIT LOGO) [f35310f3531000.gif]
November 2, 2007
R. Neil Williams
Dear Neil:
On behalf of the Intuit team, it is with great pleasure that I extend to you
this formal offer of employment, to join us in the position of Chief Financial
Officer and Senior Vice President reporting directly to me as the President and
Chief Executive Officer of Intuit Inc. (“Intuit” or the “Company”) in
January 2008. In this role, you will be a Section 16 Officer of Intuit. You will
be expected to devote your full working time and attention to the business of
Intuit and you will not render services to any other business without the
Company’s prior approval, or directly or indirectly, engage or participate in
any business that is competitive in any manner with the business of Intuit.
We have all been impressed by your talents, energy and experience, and are
excited about the prospect of you joining our team.
This offer will remain open until close of business, November 5, 2007. The terms
of our offer are as follows:
START DATE
Your first date of employment with Intuit will be January 7, 2008 (the “Start
Date”).
BASE COMPENSATION
For your services, you will be paid an annual base salary of $550,000 payable in
bi-weekly installments and in accordance with Intuit’s standard payroll
practices.
ANNUAL PERFORMANCE BONUS ELIGIBILITY
You will be eligible to participate in Intuit’s Performance Incentive Plan
(“IPI”), a cash incentive compensation program. Your target percentage under the
IPI will be 75% of your base salary. Payouts under the IPI are tied to the
achievements of Intuit and individual performance and are made to individuals
who are employed on the date the IPI payment is made. IPI payments are made once
a year in late August or September. The actual amount of your award for fiscal
year 2008 will be based on Intuit and individual performance; provided that you
will be guaranteed a minimum bonus for fiscal year 2008 of $400,000 so long as
you remain an employee of Intuit through the IPI payment date. IPI payments are
made after deduction of required and customary federal and state income and
payroll tax withholdings.

 



--------------------------------------------------------------------------------



 



FIRST ANNIVERSARY BONUS
You will be paid a $200,000 bonus as soon as reasonably possible following the
first anniversary of your Start Date. This bonus will be paid to you after
deduction of required and customary federal and state income and payroll tax
withholding. In the event that you resign within twelve months following the
first anniversary of your Start Date with Intuit, you agree to repay a prorated
portion of this bonus back to Intuit. To determine the amount to be repaid, if
any, will be equal to $200,000, less one-twelfth of that amount for every
complete month of service after the first anniversary of your Start Date.
SECOND ANNIVERSARY BONUS
You will be paid a $200,000 bonus as soon as reasonably possible following your
second year anniversary of employment with Intuit. This bonus will be paid to
you after deduction of required and customary federal and state income and
payroll tax withholding. In the event that you resign within twelve months
following the second anniversary of your Start Date with Intuit, you agree to
repay a prorated portion of this bonus back to Intuit. To determine the amount
to be repaid, if any, will be equal to $200,000, less one-twelfth of that amount
for every complete month of service after the second anniversary of your Start
Date.
EQUITY
Pursuant to the approval of the Compensation and Organizational Development
Committee of Intuit’s Board of Directors, you will be granted a nonqualified
stock option to purchase 100,000 shares of Common Stock of Intuit Inc. (the “New
Hire Option.”) The New Hire Option will be granted to you on the seventh
business day of the month following your Start Date. The exercise price per
share will be equal to the closing price of Intuit’s Common Stock on the NASDAQ
Stock Market on the date of grant. If, however, that is not a trading day, the
exercise price per share will be the closing price on the last trading day
preceding the date of grant. The New Hire Option will be subject to the terms of
the conditions of your Stock Option Agreement and the Intuit Inc. 2005 Equity
Incentive Plan. The New Hire Options will vest over three years with 33-1/3% of
the option shares vesting twelve months from your Start Date, and an additional
2.778% of the option shares vesting monthly thereafter for the next two years,
provided you remain continuously employed by Intuit Inc. through each of the
vesting dates. The New Hire Option will have a maximum term of seven years.
Additionally, pursuant to approval by the Compensation and Organization
Development Committee, you will be granted 30,000 restricted stock units (the
“New Hire Units”). These New Hire Units will be granted to you on the seventh
business day of the month following your Start Date. You will vest in half of
your New Hire Units if you remain continually continuously employed by Intuit
through the second anniversary of the first day of the month of your date of
grant (the “First Vesting Date”). You will vest in the remaining half of your
New Hire Units provided you remain continuously employed by Intuit through the
first day of the month of the third anniversary of your date of grant (the
“Second Vesting Date”). Your New Hire Units and the issuance of the underlying
Intuit Inc. Common Stock will be subject to the terms and conditions of your
Stock Unit Agreement and the Intuit Inc. 2005 Equity Incentive Plan.
NONQUALIFIED DEFERRED COMPENSATION PLAN AND
MANAGEMENT STOCK PURCHASE PROGRAM
You will be eligible to enroll in the Intuit Inc. Executive Deferred
Compensation Plan (the “NQDCP”) and in the Management Stock Purchase Program
(the “MSPP”), subject to the terms and conditions of those plans. The NQDCP
allows you to defer a portion of your annual base salary and/or bonus. Deferrals
occur pre-tax and are credited to your account under the NQDCP. In accordance
with the terms and conditions of the NQDCP and the Internal Revenue Code, you
will be able to elect to have your contributions credited with earnings pursuant
to the investment alternatives offered under the NQDCP and elect when to take
distribution of this contribution and any earnings credited thereon. Beginning
in our 2009 fiscal year, you will be allowed to defer up to 15% of your annual
IPI bonus under the MSPP.

2



--------------------------------------------------------------------------------



 



This deferral will be converted into restricted stock units based on the fair
market value of Intuit’s common stock on the date such bonus is awarded. Intuit
will grant an additional Stock Unit for every Stock Unit purchased through such
deferral, up to set maximums. The Stock Units granted pursuant to the MSPP will
be issued under Intuit’s 2005 Equity Incentive Plan, in accordance with the
terms and conditions set forth therein.
EXECUTIVE STOCK OWNERSHIP REQUIREMENT
As an SVP at Intuit, you will be subject to the Executive Stock Ownership
Program, under which you are required to own 15,000 shares of Intuit stock prior
to the fifth anniversary of your Start Date. If you would like more information
regarding this program, please let me know.
PERFORMANCE/SALARY REVIEWS
Performance and salary reviews are conducted at least once per fiscal year and
usually occur following the close of Intuit’s fiscal year.
SEVERANCE
Upon termination of your employment with Intuit for any reason, you will receive
payment for all unpaid salary to the date of your termination of employment; and
your benefits will be continued under Intuit’s then existing benefit plans and
policies for so long as provided under the terms of such plans and policies and
as required by applicable law. Pursuant to Intuit’s executive vacation policy,
as described further below, we will not accrue vacation for you and therefore
you will not be eligible for payout of unused vacation upon your termination.
Under certain circumstances, you will also be entitled to receive severance
benefits as set forth below, but you will not be entitled to any other
compensation, award or damages with respect to your employment or termination.
All severance benefits shall be paid in a manner consistent with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations and other Treasury Department guidance
thereunder as then in effect. If Intuit determines that any severance benefits
to be provided to you are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code (“Section 409A Taxes”) if provided at the time
otherwise set forth below then such payments will be delayed until the date that
is six months after date of your “separation from service” (as such term is
defined under Section 409A of the Code) with the Company, or such shorter period
that, as determined by Intuit, is sufficient to avoid the imposition of
Section 409A Taxes.

  1.   In the event of your Voluntary Termination or Termination For Cause, you
will not be entitled to any severance benefits.     2.   In the event of your
Involuntary Termination, Termination Without Cause or Termination Following a
Change in Control, conditioned upon your execution of a general release and
waiver of claims (in a form mutually satisfactory to you and Intuit) against
Intuit, its officers and directors and your satisfying all conditions to make
the release effective, you will also be entitled to (i) a single lump sum
severance payment equal to twelve (12) months of your then current annual base
salary and 100% of your annual target bonus for the then current fiscal year
(less applicable deductions and withholdings) payable within 30 days after the
effective date of your termination; and (ii) pro rata acceleration of the
vesting and exercisability of the New Hire Option and the New Hire Stock Units,
calculated as follows:

  a.   For the New Hire Option: In the event of your termination prior to the
first vesting date of your New Hire Option, 1/36 of the total number of shares
subject to the New Hire Option, multiplied by the number of full months since
the Start

3



--------------------------------------------------------------------------------



 



      Date that you remained continuously employed by Intuit prior to your date
of employment termination, shall immediately vest.     b.   For the New Hire
Units:

  i.   In the event of your termination prior to the First Vesting Date, 1/36 of
the total amount of the New Hire Units, multiplied by the number of full months
since the Start Date that you remained continuously employed by Intuit prior to
your date of employment termination shall immediately vest.     ii.   In the
event of your termination prior to the Second Vesting Date, 1/12 of unvested New
Hire Units, multiplied by the number of full months since the First Vesting Date
that you remained continuously employed by Intuit prior to your date of
employment termination shall immediately vest.

If your severance and other benefits provided for in this Section constitute
“parachute payments” within the meaning of Section 280G of the Code and, but for
this Section, would be subject to the excise tax imposed by Section 4999 of the
Code, then your severance and other benefits under this paragraph will be
payable, at your election, either in full or in such lesser amount as would
result, after taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999 of the Code, in your receipt on
an after-tax basis of the greater amount of severance and other benefits.
Nothing in this section changes the at will nature of your employment as
described further below.
Definitions
As used in this letter, the following capitalized terms have the following
meanings:
“Cause” means (i) gross negligence or willful misconduct in the performance of
your duties to Intuit (other than as a result of a disability) that has resulted
or is likely to result in substantial and material damage to Intuit, after a
written demand for substantial performance is delivered to you by Intuit which
specifically identifies the manner in which you have not substantially performed
your duties and you have been provided with a reasonable opportunity of not less
than 30 days to cure any alleged gross negligence or willful misconduct;
(ii) commission of any act of fraud with respect to Intuit; or (iii) conviction
of a felony or a crime involving moral turpitude causing material harm to the
business and affairs of Intuit. No act or failure to act by you shall be
considered “willful” if done or omitted by you in good faith with reasonable
belief that your action or omission was in the best interests of Intuit.
“Change in Control” means the effective date upon which (i) any person or entity
becomes the beneficial owner, directly or indirectly, of securities of Intuit
representing fifty (50%) percent of the total voting power of all its then
outstanding voting securities, (ii) a merger or consolidation of Intuit in which
its outstanding voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all outstanding voting securities
of the surviving entity immediately after the merger or consolidation, (iii) a
sale of substantially all of the assets of Intuit or a liquidation or
dissolution of Intuit, or (iv) individuals who, as of the Start Date, constitute
the Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board; provided that any individual who
becomes a director of Intuit subsequent to the Start Date, whose election, or
nomination for election by Intuit stockholders, was approved by the vote of at
least a majority of the directors then in office shall be deemed a member of the
Incumbent Board.

4



--------------------------------------------------------------------------------



 



“Good Reason” means (i) a reduction in your title or a material reduction in
your duties or responsibilities that is inconsistent with your position as Chief
Financial Officer and SVP such that you no longer report directly to the
President and CEO, without your prior written consent; (ii) any reduction in
your base annual salary or target bonus opportunity (other than in connection
with a general decrease in the salary or target bonuses for all officers of
Intuit) without your prior consent; (iii) a material breach by Intuit of any of
its obligations hereunder after you provide Intuit with written notice within a
reasonable period of time following such breach and a reasonable opportunity to
cure of not less than 30 days; (iv) failure of any successor to assume this
agreement; or (v) a requirement by Intuit, without your prior written consent,
that you relocate your principal office to a facility more than 50 miles from
Intuit’s current Mountain View offices;
“Involuntary Termination” is your termination of your employment upon written
notice to the Company at any time for Good Reason.
“Termination For Cause” means the Company’s termination of your employment by
written notice at any time after a finding of Cause.
“Termination Following a Change in Control” means your Involuntary Termination
or Termination Without Cause within one (1) year following a Change in Control.
“Termination Without Cause” means the Company’s termination of your employment
by written notice at any time without a finding of Cause.
“Voluntary Termination” is your termination of your employment upon written
notice to the Company at any time without Good Reason.
401(K) & INTUIT BENEFITS
1. 401(K)
Intuit has a comprehensive benefits package that includes the Intuit Inc. 401(k)
Plan. Intuit will automatically withhold four percent (4%) from your wages each
payroll period beginning with the first payroll period following thirty
(30) days after your start date and remit it as a salary deferral contribution
to the 401(k) Plan. These funds will automatically be invested in an appropriate
Fidelity Freedom Fund. Of course, you may elect at any time, to contribute more
or less of your wages—or not at all—to the 401(k) Plan. In addition, you are
encouraged to select the investment funds that meet your personal financial
objectives. By signing below, you agree to this withholding from your wages
until you take express action otherwise.
2. GROUP HEALTH INSURANCE
You will be eligible for group health insurance (which includes medical, dental
and vision), effective as of your Start Date. You will also be eligible to
participate in Intuit’s other benefit plans in accordance with the terms and
conditions of those plans.
At your New Hire Orientation, you will receive more information about the entire
Intuit benefits plans, including, if you so choose, how to opt-out entirely from
participation in the 401(k) Plan and how to change your investment funds or
deferral percentage of participation.
3. VACATION
As an executive at Intuit, you will be exempt from the normal limits on vacation
as defined in Intuit’s standard policy and Intuit will not accrue paid vacation
time for you. It is expected that you will take paid time off as needed and at
your discretion, subject only to my approval.

5



--------------------------------------------------------------------------------



 



4. SICK DAYS
Your sick leave will accrue at the rate of 40 hours per year (1.54 hours per
bi-weekly pay period) in accordance with Intuit’s sick leave policy.
BACKGROUND CHECK
This offer, and your employment, is contingent on Intuit’s verification of
background information, even if you should begin employment before completion of
Intuit’s background check.
ABSENCE OF CONFLICTS AND CONFIDENTIALITY
This letter confirms our understanding that you are not subject to any
employment agreement or other agreement that would preclude us from offering
this position to you or you joining our organization. This also confirms that
you will not be asked to disclose to us or utilize any confidential or
proprietary information from your prior places of employment, and that you
understand that you must not do so.
EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT
You will execute and abide by Intuit’s Employee Invention Assignment and
Confidentiality Agreement, as a condition of employment. A copy of this
agreement has been provided to you. Please return an executed copy to me along
with your signed offer letter.
WORK AUTHORIZATION
United States federal law requires Intuit to document an employee’s
authorization to work in the United States. To comply, Intuit must have a
completed Form I-9 for you within three business days of your Start Date. You
agree to provide Intuit with documentation required by the Form I-9 to confirm
you are legally authorized to work in the United States. You understand and
agree that if you do not comply with this requirement by close of business on
the third business day following your Start Date, you will be placed on unpaid
leave for up to five days to comply. You further understand and agree that
failure to provide the necessary documentation by the end of the leave of
absence period will result in termination of employment.
This letter also confirms the understanding that employment at Intuit is at the
mutual consent of you and Intuit, and is at-will in nature and can be terminated
at anytime for any reason or no reason by yourself or Intuit. This at-will
employment relationship can only be modified in writing signed by me or Intuit’s
Senior Vice President of Human Resources.
This letter constitutes the entire agreement between you and Intuit and
supersedes any and all prior agreements between the parties regarding
employment.
Please review these terms and make sure they are consistent with your
understanding. If so, please sign and date both copies of this letter and
confirm your planned start date. One of these letters is for your records.
Please call me on my cell and we will make arrangements for you to get the
signed letter to me.

6



--------------------------------------------------------------------------------



 



We look forward to you joining the Intuit team.
Sincerely,
/s/ BRAD D. SMITH
Brad D. Smith,
Intuit
Senior Vice President
AGREED AND ACCEPTED:
/s/ R. NEIL WILLIAMS           11/2/07          
R. Neil Williams           Date

7